 1   Gary W. Dyer, CSBA #106701                         HON. WHITMAN L. HOLT
     Assistant United States Trustee
 2   United States Dept. of Justice
     920 West Riverside, Room 593
 3   Spokane, WA 99201
     Telephone (509) 353-2999
 4   Fax (509) 353-3124
 5
                           UNITED STATES BANKRUPTCY COURT
 6                         EASTERN DISTRICT OF WASHINGTON
 7
 8
     In re:                                  Case No. 21-00141 WLH11
 9
     EASTERDAY RANCHES,                      OBJECTION TO EMERGENCY
10
     INC.,                                   MOTION FOR INTERIM AND FINAL
11                                           ORDERS AUTHORIZING DEBTOR
                    Debtor.                  TO USE CASH COLLATERAL
12
13
14
               The Acting United States Trustee objects to certain portions of the
15
     emergency motion for use of cash collateral for the following reasons:
16
               1. Funding Independent Directors Fees: In the budget is a line item for
17
     Director’s Fees of $60,000. There is no showing that the funding of directors’ fees
18   is urgent or its failure will result in any immediate and irreparable harm to the
19   estate.
20
21             2. Segregated Account for Professional Fees: There is no showing that the
22   funding of any professional fees is urgent or its failure will result in any immediate
23   and irreparable harm to the estate. From documents found in the state court
24   motions for the appointment of a receiver, debtor’s counsel appears holds a
25   significant retainer from the pre-petition sale of the North Feedlot proceeds (as
26   OBJECTION TO EMERGENCY MOTION
     FOR USE OF CASH COLLATERAL                                                         Page 1
27
28
      21-00141-WLH11          Doc 26   Filed 02/02/21   Entered 02/02/21 18:05:20    Pg 1 of 2
 1   does Paladin Management Group).
 2
 3         3. Narrow scope of the Segregated Funds for Professional Fees: The
 4   motion in 10.f indicates the fund would only be used to pay professional hired by
 5   the debtor and the Committee. This should not be restricted but be available for
 6   any equivalent claim holder in the class of administrative expenses. Nor should its

 7   beneficiaries be restricted if the case becomes administratively insolvent.

 8
 9         Wherefore, the court is respectfully requested to deny these provisions of the
10   motion, and for such other relief as the court may deem just under the
11   circumstances of this case.
12
13         Dated: February 2, 2021
14
                                                    Respectfully submitted,
15
16
                                                     /s/ Gary W. Dyer
17                                                  Gary W. Dyer
                                                    Assistant US Trustee
18
19
20
21
22
23
24
25
26   OBJECTION TO EMERGENCY MOTION
     FOR USE OF CASH COLLATERAL                                                       Page 2
27
28
      21-00141-WLH11     Doc 26    Filed 02/02/21   Entered 02/02/21 18:05:20      Pg 2 of 2
